Luke, J.
A decision in this case was rendered by this court on April 19, 1919, and it was then held, under the rulings in Central Railroad v. Harris, Gainesville Midland Ry. v. Jackson, and Gainesville & Northwestern R. Co. v. Galloway, supra, that even if the court erred in instructing the jury as to the measure of damages, the error was immaterial, since there was no specific complaint by *169the plaintiff in error that the verdict was excessive. The ease was certioraried to the Supreme Court, which on February 24, 1920, reversed the judgment of this court (150 Ga. 37, 102 S. E. 439); and its decision is set forth in the preceding headnotes. That decision, in effect, overrules their decision in the Harris case, supra; and this court now, upon a review of the decisions in the Jaclcson and Galloway cases, supra, overrules them as regards the question now under consideration.
It is ordered that the former judgment of this court be vacated; and the judgment of the lower court is reversed on account of the error in the charge upon the question as to the measure of damages.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.